Citation Nr: 1507242	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-33 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence was received to reopen the Veteran's claim for service connection for internal bleeding with secondary hernia, previously claimed as gastrointestinal bleed; and if so, whether the claim should be granted.

2.  Whether new and material evidence was received to reopen the Veteran's claim for service connection for depression, to include as secondary to a hand disability; and if so, whether the claim should be granted.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

R.M.K., Counsel



INTRODUCTION

The Veteran had active military service from July 1978 to July 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the Court held that claims for service connection for posttraumatic stress disorder (PTSD) also encompass claims for all psychiatric disabilities afflicting a Veteran based on a review of the evidence.  However, the Board finds that the current appeal does not also include a claim of service connection for PTSD because entitlement to service connection for PTSD was separately adjudicated in December 1995, and the Veteran did not appeal the denial of his claim.  See 38 C.F.R. §§ 20.200, 20.302(c) (2013) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case); Roy v. Brown, 5 Vet. App. 554, 556 (1993) (if the claimant fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, "he is statutorily barred from appealing the RO decision").  

Accordingly, the Board also finds that the issue of entitlement to an increased rating for tenderness and weak grip right hand, residuals of human bite to middle finger post-operative, is not before the Board as the Veteran did not file a timely substantive appeal after the July 2014 statement of the case for this issue.  Id.

A VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, dated March 2012, appointed K.T., Attorney as the Veteran's representative.  In November 2012 the Veteran revoked this representation.  The Veteran has not appointed another representative to assist him in his claim.  Accordingly, the Veteran is proceeding unrepresented.  See 38 C.F.R. § 14.631(f) (1) (2013).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for depression and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for gastrointestinal bleed was denied in a December 1995 rating decision that was not appealed. 

2.  Evidence received since the December 1995 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for internal bleeding with secondary hernia.

3.  The most competent and credible evidence of record shows that the Veteran did not have internal bleeding at any point during the appeal, and that the current hernia is unrelated to military service.

4.  Service connection for depression was denied in an April 2009 rating decision that was not appealed. 

5.  Evidence received since the April 2009 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for depression.




CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the December 1995 decision, the criteria for reopening the claim for service connection for internal bleeding with secondary hernia are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2013). 

2.  The criteria for service connection for internal bleeding with secondary hernia are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  As new and material evidence has been received since the April 2009 decision, the criteria for reopening the claim for service connection for depression are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Legal Criteria

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

New and Material Evidence - Analysis

Regardless of the RO's actions, given the previous unappealed denial of the claims on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claims for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Internal Bleeding

Review of the file shows that service connection for gastrointestinal bleed was denied in December 1995 based on a determination that although the Veteran was seen for gastrointestinal bleed in service, it was shown to have been acute and transitory which resolved without residuals.  The December 1995 decision was not appealed. 

The evidence received since the December 1995 decision includes in pertinent part a VA examination in April 2011 in which the VA examiner noted an umbilical hernia at the time of examination and noted a colonoscopy was done in April 2011 that diagnosed polyps, diverticulosis of the sigmoid colon, and grade 2 internal hemorrhoids.  The Veteran also submitted a statement in April 2012 that he was injured in Japan and started bleeding internally; he stated that he had been treated for this regularly since he was first injured.  

The Board finds that this evidence is "new" because it was not before the adjudicator in 1995.  The Board also finds that the new evidence is "material."  First, regarding the Veteran's own testimonial statement, the Board finds that this additional evidence is "material" as this new testimonial statement indicates symptoms of the claimed disorder since service with continuous symptoms thereafter.  Again, lay statements such as these are generally presumed to be credible when determining whether to reopen a claim.  See Justus, 3 Vet. App. at 512-513.  Furthermore, the VA examination shows management of the Veteran's hernia and internal hemorrhoids.  The Board accordingly finds that new and material evidence has been received to reopen the claim.  Hence, the appeal to this extent is allowed, and the claim is now subject to review based on the entire evidentiary record.

Depression

Review of the file shows that service connection for depression was denied in April 2009 based on a determination that there was no evidence the claimed condition existed.  The April 2009 decision was not appealed. 

The evidence received since the April 2009 decision includes in pertinent part a February 2014 VA examination in which the diagnosis was other specified depressive disorder.

The medical evidence added to the record confirms that the Veteran has a currently diagnosed depressive disorder.  Because such a diagnosis was one of the elements not present in April 2009, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 

Service Connection - Duties to Notify and Assist and Legal Criteria

In correspondence dated in December 2010 and January 2014, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2013).  Although the 2014 notice was delivered after the initial denial of the claim, the AOJ subsequently readjudicated the claim based on all the evidence in the July 2014 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as a statement of the case or SSOC, is sufficient to cure a timing defect).  Thus, the Veteran was not precluded from participating effectively in the processing of his claim and the late notice did not affect the essential fairness of the decision. 

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been obtained and considered.  Moreover, VA opinion and examination addressing the etiology of the claimed internal bleeding have been obtained, and the Board finds that such are adequate to decide the claim herein.  In this regard, the VA medical professional who completed the opinion/examination considered the pertinent evidence of record, and included rationale, relying on, and citing to, the records reviewed.  

The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issues adjudicated herein, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to such issues.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  In this case, internal bleeding with secondary hernia are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection - Analysis

Initially, the Board notes that although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Internal Bleeding

The Veteran contends that he is entitled to service connection for internal bleeding with secondary hernia as it is related to service.

As will be explained below, although the Veteran experienced hernias and hemorrhoids during the pendency of this claim, the record establishes that he did not have internal bleeding during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, he is not entitled to service connection for internal bleeding with secondary hernia.

Service treatment records show that the Veteran was seen in March 1979 with complaints of abdominal muscle strain with pain in the right upper and right lower quadrants.  Treatment records in April 1979 showed two positive tests for blood in his stool; however, this resolved later in the same month.  Treatment records showed complaints of right lower quadrant pain in May 1979; Barium enema X-ray of the upper gastrointestinal (GI) with small bowel follow through was negative, and the assessment was questionable GI bleed.  In January 1980 the Veteran complained of abdominal pain and gave a history of abdominal hemorrhage.  Discharge examination in July 1981 did not show any notation of internal bleeding issues.  

The Veteran was afforded a VA examination in April 2011 in which the VA examiner noted that there was insufficient clinical evidence at the present time to warrant a diagnosis of GI or internal bleeding.  The examiner noted that a colonoscopy done in April 2011 diagnosed four polyps in the sigmoid colon (biopsy-benign hyperplastic polyps), one polyp in the rectum (biopsy-benign hyperplastic polyp), diverticulosis of the sigmoid colon and grade 2 internal hemorrhoids.  The examiner noted an umbilical hernia at the time of examination.  The VA examiner noted reviewed of the claims file and did not find any medical evidence in the service treatment records of a chronic condition of GI or internal bleeding; there was also no medical evidence of a current GI or internal bleeding. The first documentation that the examiner found of an umbilical hernia was in April 2007; the examiner opined that the umbilical hernia was not secondary to the claimed internal bleeding.

Based upon review of the evidence above, the Board finds the Veteran's claim for service connection for internal bleeding with secondary hernia must fail because the medical evidence does not indicate a diagnosis of internal bleeding at any point during the appeal.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

To the extent that the Veteran's claim encompasses a hernia, the evidence of record rules out a nexus between that hernia and the incident in service.  The April 2011 VA examiner reviewed the entire record, to include the service treatment records, and found against such a relationship. 

As a final matter, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007)).  However, the Veteran's statements that he has internal bleeding related to service are not competent as the diagnosis and etiology of the claimed disorder is beyond the capability of a lay person to observe.  

For all the foregoing reasons, the claim for service connection for internal bleeding with secondary hernia must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for internal bleeding with secondary hernia is granted. 

Entitlement to service connection for internal bleeding with secondary hernia is denied.

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for depression, to include as secondary to service-connected hand disability, is granted. 

REMAND

Depression

The Veteran contends that he is entitled to service connection for depression as it is related to the loss of function of his service-connected hand disability.

The Veteran was afforded a VA examination in February 2014 in which the VA examiner diagnosed other specified depressive disorder and opined that the condition claimed was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The VA examiner stated that although the Veteran was currently being diagnosed with other specified depressive disorder, this diagnosis was NOT felt to be related (at a 50 percent or greater possibility) to his service-connected tenderness and weak grip, right hand residuals of human bite to middle finger, post-operative. 

The Board finds that the February 2014 VA opinion is inadequate for adjudication purposes as it solely addressed causation for secondary service connection but not aggravation.  As such, the Board finds that remand is necessary to obtain an addendum opinion regarding whether the Veteran's service-connected hand disability has aggravated his psychiatric disability; that is, whether the Veteran's depression permanently worsened beyond the natural progression because of his service-connected hand disability. 

TDIU

The Board notes that the issues of entitlement to service connection for depression, to include as secondary to a hand disability, and the issue of entitlement to TDIU are inextricably intertwined.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Hence, the Board will defer appellate consideration of this issue pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:
 
1.  Provide access to the Veteran's electronic claims file to the same VA examiner who conducted the February 2014 VA examination, or suitable substitute if that examiner is unavailable.  Request that the examiner review the claims files, to include a copy of this remand, and provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's depression is etiologically related to his service-connected tenderness and weak grip, right hand residuals of human bite to middle finger, post-operative, to specifically include whether the depression was aggravated by the service-connected hand disability.  Note that the term "aggravation" means a permanent worsening beyond the natural progression of the disability.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After ensuring any other necessary development has been completed, if the benefits sought on appeal remain denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


